of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil conex-124682-07 the honorable brad sherman u s house of representatives washington dc dear mr sherman thank you for your letter of date and your suggestion that we interpret persons serving in state-appointed positions such as the california probate referees as qualified appraisers under sec_170 of the internal_revenue_code the code as enacted by congress in section of the pension_protection_act of pub_l_no 120_stat_780 the ppa last fall we issued notice_2006_96 2006_46_irb_902 which provided transitional guidance about the new definitions of qualified_appraisal and qualified_appraiser in the ppa and asked for suggestions for future guidance under sec_170 we have received many comments in response we appreciate your suggestion and will give it serious consideration i hope this information is helpful if we can further assist you please call me or ----------- ----- of this office at --------------------- sincerely christopher f kane branch chief branch income_tax accounting
